Proceeding under Rule V, section 3, of Supreme Court and District Courts of Appeal rules, respondent moves for dismissal of appeal or affirmance of judgment.
The sole ground of appeal as presented by appellant is found in his contention that the amount of damages awarded is so excessive, and so disproportionate to the injuries received, as to raise a presumption that the verdict was influenced by passion and prejudice "rather than honest and sober judgment".
[1] Neither the quotations from the evidence as found in appellant's brief, nor the evidence contained in the supplement to that brief, nor both together, are sufficient to justify appellant's claims in relation to the point stated. While the amount of the verdict ($7,660) may seem to be a very *Page 468 
liberal compensation, there is no doubt that the plaintiff has suffered very serious injuries and disabilities which are traceable to the accident and are legally sufficient to sustain the verdict. This being so, we think that respondent should not have imposed upon her the burden of further argument, nor should the court be required to give further time to the case
The motion is granted, and the judgment is affirmed.
Houser, J., and York, J., concurred.